DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims  1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 11/29/2021, 02/16/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 03/18/2021. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the integrated circuit" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 7,266,031 B2 hereinafter “Kim_1”) in view of Kim (US 9,874,886 B2 hereinafter “Kim_2”).
Regarding Independent Claim 1, Kim, for example in Figs. 1-8, discloses  an integrated circuit (Figs. 2-3, 5: 210/230 related in Figs. 1, 4, 6-8), comprising: a first circuit to generate a temperature-dependent voltage (TDV) (Figs. 2-3, 5: 304 related in Figs. 1, 4, 6-8) that varies in response to a variation in an operating temperature of the integrated circuit (Figs. 3, 5: TD<0:3> have been generated by 303 related in Figs. 1, 4, 6-8); a memory to store one or more codes (Fig. 2: 220 stored data bits related in Figs. 1, 3-8); a second circuit (Figs. 3, 5: 306 related in Figs. 1-2, 4, 6-8) to generate a plurality of temperature reference voltages (Fig. 4: via 306 related in Figs. 1-3, 5-8), wherein the temperature reference voltages vary in response to the variation in the operating temperature of the integrated circuit (see for example in Figs. 2-5 related in Figs. 1, 6-8, as discussed above), the variation of the TDV in response to the variation in the operating temperature being different from the variation of the plurality of temperature reference voltages in response to the variation in the operating temperature (Figs. 3, 6: Temperature Sensor 303/520 related in Figs. 1-2, 4-5, 7-8); and one or more comparator circuits to compare individual ones of the plurality of temperature reference voltages with the TDV (Figs. 3, 5-6: 532, 534 related in Figs. 1-2, 4, 7-8), to generate one or more output signals that are indicative of the operating temperature of the integrated circuit (Fig. 6: output TD<0:3>).  
However, Kim is silent with regard to based on the one or more codes.
In the same field of endeavor, Kim_2, for example in Figs. 1-17, discloses based on the one or more codes (Figs. 1-2, 4-8, 10: T_code provided V_REFs via 2300 related in Figs. 3, 9, 11-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kim_1 such as internal voltage generator with temperature control (see for example in Figs. 1-8 of Kim_1) by incorporating the teaching of Kim_2 such as circuit and method for generating reference voltage based on temperature coefficient (see for example in Figs. 1-17 of Kim_2), for the purpose of controlling the digital operation circuit is configured to adjust a reference voltage to temperature code relationship using a coefficient that adjusts a relative relationship between the reference voltage and the temperature code, and separate code that adjusts an absolute relationship between the reference voltage and the temperature code, wherein the temperature code reflects a temperature at the integrated circuit (Kim_2, see Abstract).
For integrated circuit claims 1-16, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Amarnath et al. disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, the above Kim_1/Kim_2, the combination disclose wherein the second circuit comprises: a voltage generator circuit to receive a bandgap voltage (Fig. 6: 510 related in Figs. 1-5, 7-8 of Kim_1 and see also in Figs. 1-17 of Kim_2, as discussed above) and a first code of the one or more codes (Fig. 6: in Figs. 1-5, 7-8 of Kim_1 and see also in Figs. Figs. 1-2, 4-8, 10: T_code related in Figs. 3, 9, 11-17of Kim_2, as discussed above), and generate a trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and a voltage divider to receive the trim voltage and generate the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 3, the above Kim_1/Kim_2, the combination disclose wherein the voltage generator circuit is a first voltage generator circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), the trim voltage is a first trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and wherein the second circuit further comprises: a second voltage generator circuit to receive the bandgap voltage and a second code of the one or more codes (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and generate a second trim voltage, wherein the voltage divider is to receive the first trim voltage and the second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and generate the plurality of temperature reference voltages based on the first trim voltage and the second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 4, the above Kim_1/Kim_2, the combination disclose wherein the voltage divider comprises: a first node to receive the first trim voltage; a second node to receive the second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and at least a first resistor and a second resistor coupled between the first and second nodes, wherein a third node is between the first resistor and the second resistor (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), wherein a first temperature reference voltage of the plurality of temperature reference voltages is generated at the first node (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), a second temperature reference voltage of the plurality of temperature reference voltages is generated at the second node (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and a third temperature reference voltage of the plurality of temperature reference voltages is generated at the third node (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 5, the above Kim_1/Kim_2, the combination disclose in which a variation of the TDV with temperature (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), within a temperature range defined by the first and second temperatures, is approximated as being linear (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 6, the above Kim_1/Kim_2, the combination disclose wherein: the first temperature reference voltage is compared to the TDV (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), to detect a first operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); the second temperature reference voltage is compared to the TDV, to detect a second operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and the third temperature reference voltage is compared to the TDV, to detect a third operating temperature of the integrated circuit, the third temperature between the first and second temperature (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 7, the above Kim_1/Kim_2, the combination disclose wherein the second circuit comprises: a first voltage generator circuit to receive a bandgap voltage and a first code of the one or more codes, and generate a first trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); a second voltage generator circuit to receive the bandgap voltage and a second code of the one or more codes, and generate a second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); a third voltage generator circuit to receive the bandgap voltage and a third code of the one or more codes, and generate a third trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and a first voltage divider and a second voltage divider, wherein a first end node of the first voltage divider is to receive the first trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), wherein a second end node of the first voltage divider and a first end node of the second voltage divider are to receive the second trim voltage, (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above) wherein a second end node of the second voltage divider is to receive the third trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), wherein the first voltage divider is to output (i) the first trim voltage as a first temperature reference voltage of the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), (ii) the second trim voltage as a second temperature reference voltage of the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and (iii) a third temperature reference voltage of the plurality of temperature reference voltages, the third temperature reference voltage within a voltage range defined by the first and second trim voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and wherein the second voltage divider is to output (i) the third trim voltage as a fourth temperature reference voltage of the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and (ii) a fifth temperature reference voltage of the plurality of temperature reference voltages, the fifth temperature reference voltage within a voltage range defined by the second and third trim voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 8, the above Kim_1/Kim_2, the combination disclose wherein the one or more comparator circuits comprises: a plurality of comparator circuits, wherein each comparator circuit of the plurality of comparator circuits is to compare a corresponding one of the plurality of reference voltages with the TDV (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 9, the above Kim_1/Kim_2, the combination disclose wherein the one or more comparator circuits comprises: a comparator circuit that is to compare a first reference voltage of the plurality of reference voltages with the TDV (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and then compare a second reference voltage of the plurality of reference voltages with the TDV (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 10, the above Kim_1/Kim_2, the combination disclose further comprising: a third circuit to receive outputs of the one or more comparator circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and generate a temperature signal based on the outputs of the one or more comparator circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 11, the above Kim_1/Kim_2, the combination disclose wherein: the memory is a first memory that comprises one or more registers (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and the integrated circuit further comprises a second memory, and a third circuit to generate an operating voltage for the second memory (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), based at least in part on the indication of the operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 12, the above Kim_1/Kim_2, the combination disclose further comprising: a bandgap voltage generator to generate a bandgap voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), wherein the second circuit is to generate the plurality of temperature reference voltages, based on the bandgap voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 13, the above Kim_1/Kim_2, the combination disclose wherein the TDV has a positive temperature coefficient within an operating temperature range of the IC (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), and wherein the plurality of temperature reference voltages are temperature independent within the operating temperature range of the IC (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding Independent Claim 14, Kim_1, for example in Figs. 1-8, discloses an integrated circuit (Figs. 2-3, 5: 210/230 related in Figs. 1, 4, 6-8), comprising: a first voltage generator to generate a first voltage that varies with temperature (Figs. 2-3, 5: 304 related in Figs. 1, 4, 6-8); a reference voltage generator circuit to generate a plurality of temperature reference voltages which are temperature independent within an operating temperature range of the integrated circuit (Figs. 3, 5: 306 related in Figs. 1-2, 4, 6-8); a comparator circuit to compare the plurality of temperature reference voltages to the first voltage (Figs. 3, 5-6: 532, 534 related in Figs. 1-2, 4, 7-8); and logic responsive to the comparator circuit to generate a digital signal indicating temperature (Fig. 6: output TD<0:3>).  
However, Kim is silent with regard to based on the one or more codes.
In the same field of endeavor, Kim_2, for example in Figs. 1-17, discloses based on the one or more codes (Figs. 1-2, 4-8, 10: T_code provided V_REFs via 2300 related in Figs. 3, 9, 11-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kim_1 such as internal voltage generator with temperature control (see for example in Figs. 1-8 of Kim_1) by incorporating the teaching of Kim_2 such as circuit and method for generating reference voltage based on temperature coefficient (see for example in Figs. 1-17 of Kim_2), for the purpose of controlling the digital operation circuit is configured to adjust a reference voltage to temperature code relationship using a coefficient that adjusts a relative relationship between the reference voltage and the temperature code, and separate code that adjusts an absolute relationship between the reference voltage and the temperature code, wherein the temperature code reflects a temperature at the integrated circuit (Kim_2, see Abstract).
Regarding claim 5, the above Kim_1/Kim_2, the combination disclose further comprising: a memory array; and one or more circuits to generate one or more operating voltages for the memory array, based at least in part on the digital signal (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 16, the above Kim_1/Kim_2, the combination disclose wherein the reference voltage generator comprises a bandgap reference generator to produce a bandgap reference voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above), memory storing the one or more trim codes, and circuits responsive to the bandgap voltage and the one or more codes to generate the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding Independent Claim 17, Kim _1, for example in Figs. 1-8, discloses a method comprising: generating a temperature-dependent voltage (TDV) (Figs. 2-3, 5: 304 related in Figs. 1, 4, 6-8) that varies in response to a variation in an operating temperature of the integrated circuit (Figs. 2-3, 5: 210/230 related in Figs. 1, 4, 6-8); storing, in a memory, one or more codes (Fig. 2: 220 stored data bits related in Figs. 1, 3-8); generating a plurality of temperature reference voltages (Fig. 4: via 306 related in Figs. 1-3, 5-8), wherein a variation of the TDV in response to the variation in the operating temperature is different from a variation of the plurality of temperature reference voltages in response to the variation in the operating temperature (Figs. 3, 6: Temperature Sensor 303/520 related in Figs. 1-2, 4-5, 7-8); and comparing individual ones of the plurality of temperature reference voltages with the TDV (Figs. 3, 5-6: 532, 534 related in Figs. 1-2, 4, 7-8), to generate one or more output signals that are indicative of the operating temperature of the integrated circuit (Fig. 6: output TD<0:3>).  
However, Kim is silent with regard to based on the one or more codes.
In the same field of endeavor, Kim_2, for example in Figs. 1-17, discloses based on the one or more codes (Figs. 1-2, 4-8, 10: T_code provided V_REFs via 2300 related in Figs. 3, 9, 11-17).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Kim_1 such as internal voltage generator with temperature control (see for example in Figs. 1-8 of Kim_1) by incorporating the teaching of Kim_2 such as circuit and method for generating reference voltage based on temperature coefficient (see for example in Figs. 1-17 of Kim_2), for the purpose of controlling the digital operation circuit is configured to adjust a reference voltage to temperature code relationship using a coefficient that adjusts a relative relationship between the reference voltage and the temperature code, and separate code that adjusts an absolute relationship between the reference voltage and the temperature code, wherein the temperature code reflects a temperature at the integrated circuit (Kim_2, see Abstract).
Regarding claim 18, the above Kim_1/Kim_2, the combination disclose wherein generating the plurality of temperature reference voltages comprises: generating a trim voltage, based on a bandgap voltage and a first code of the one or more codes (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and generating the plurality of temperature reference voltages, based on the trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 19, the above Kim_1/Kim_2, the combination disclose wherein the trim voltage is a first trim voltage, and wherein generating the plurality of temperature reference voltages (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above) comprises: generating a second trim voltage, based on the bandgap voltage and a second code of the one or more codes (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); receiving, by a voltage divider, the first trim voltage and the second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and outputting, by the voltage divider, the plurality of temperature reference voltages based on the first trim voltage and the second trim voltage (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Regarding claim 20, the above Kim_1/Kim_2, the combination disclose wherein comparing individual ones of the plurality of temperature reference voltages with the TDV comprises: comparing a first temperature reference voltage of the plurality of temperature reference voltages with the TDV, to detect a first operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); comparing a second temperature reference voltage of the plurality of temperature reference voltages with the TDV, to detect a second operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above); and comparing a third temperature reference voltage of the plurality of temperature reference voltages with the TDV, to detect a third operating temperature of the integrated circuit (see for example in Figs.1-8 of Kim_1 and see also in Figs.1-17 of Kim_2, as discussed above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THA-O H BUI/            Primary Examiner, Art Unit 2825